In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Held, J.), dated February 8, 1993, which denied its motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion for summary judgment is granted, and the complaint is dismissed.
The defendant submitted proof that it was in fact the plaintiff’s employer. We agree with the defendant that the plaintiff failed to submit competent proof in support of his argument that his employer was in fact a separate legal entity. The defendant was therefore entitled to summary judgment, since the action was barred by Workers’ Compensation Law § 11 (see also, Levensen v Berkey Professional Processing, 122 AD2d 867). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.